DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 13, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,418,902. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1; US 10,418,902 claims: a frequency controller (the controller itself is not claimed but obvious to claim since control circuitry is obviously claimed in claim 1 of US 10,418,902.) comprising: a pulse generator (col. 21 line 1) producing an on-time pulse having a duration that is related to a value of a count signal (col. 21 lines 1-2) that is increased and decreased (col. 20 lines 64-67; an error signal is produced, the filter produces the step-up/stepdown signals based on the error signal; the counter counts based on the step-up/stepdown signals; therefore, the count is increased or decreased based on the switching frequency not being equal to the reference) based on a switching frequency not being equal to a reference frequency (e.g. col. 20 line 
Claim 2; US 10,418,902 claims a filter that is configured 1) to produce a step up signal based on an overlap of an error signal and a switching signal (col. 21 lines 9-11), the error signal indicating that the switching frequency is not equal to the reference frequency (col. 20 lines 59-61), the switching signal having a frequency based on the switching frequency (col. 22 lines 10-12), and 2) to produce a step down signal based on an overlap of the error signal and a reference signal having a frequency based on the reference frequency (col. 22 lines 11-14); and wherein the count signal is increased and decreased based on the step up signal and the step down signal, respectively (col. 20 lines 65-67).
Claim 3 is disclosed in claim 3 of US 10,418,902.
Claim 4 is disclosed in claim 4 of US 10,418,902.
Claim 5 is disclosed in claim 5 of US 10,418,902.
Claim 6 is disclosed in claim 6 of US 10,418,902.
Claim 7; US 10,418,902 claims: a power converter (col. 20 line 49) comprising: a frequency controller (obvious to claim a controller for a power converter) producing 
Claim 13 is disclosed in claim 1 of US 10,418,902.
Claim 14; is disclosed in claim 13 of US 10,418,902
Claim 20 is disclosed in claim 13 of US 10,811,969.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,811,969. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1; US 10,811,969 claims: a frequency controller (col. 20 line 58) comprising: a pulse generator (col. 21 line 1) producing an on-time pulse having a duration that is related to a value of a count signal (col. 21 lines 1-2) that is increased and decreased (col. 20 lines 64-67; an error signal is produced, the filter produces 
Claim 2; US 10,811,969 claims a filter that is configured 1) to produce a step up signal based on an overlap of an error signal and a switching signal (col. 21 lines 9-11), the error signal indicating that the switching frequency is not equal to the reference frequency (col. 20 lines 59-61), the switching signal having a frequency based on the switching frequency (col. 22 lines 10-12), and 2) to produce a step down signal based on an overlap of the error signal and a reference signal having a frequency based on the reference frequency (col. 22 lines 11-14); and wherein the count signal is increased and decreased based on the step up signal and the step down signal, respectively (col. 20 lines 65-67).
Claim 3 is disclosed in claim 3 of US 10,811,969.
Claim 4 is disclosed in claim 4 of US 10,811,969.

Claim 6 is disclosed in claim 6 of US 10,811,969.
Claim 7; US 10,811,969 claims: a power converter (col. 21 line 50) comprising: a frequency controller (obvious to claim a controller for a power converter) producing an on-time pulse (col. 21 line 64) having a duration that is related to a value of a count signal (col. 21 line 65) that is increased and decreased based on a switching frequency not being equal to a reference frequency (col. 21 lines 60-63), the frequency controller providing the on-time pulse to a constant on-time feedback loop to control a constant on-time of an on-time signal and to maintain the switching frequency at about the reference frequency (col. 21 line 66-col. 22 line 2), the on-time signal controlling an on-time of an activation signal (col. 21 lines 57-59), and the activation signal having the switching frequency and being used to generate an output voltage of the power converter (col. 21 lines 52-54; i.e. controlling the switch produces the output voltage, obviously).
Claim 8 is disclosed in claim 8 of US 10,811,969.
Claim 9 is disclosed in claim 9 of US 10,811,969.
Claim 10 is disclosed in claim 10 of US 10,811,969.
Claim 11 is disclosed in claim 11 of US 10,811,969.
Claim 12 is disclosed in claim 12 of US 10,811,969.
Claim 13 is disclosed in claim 13 of US 10,811,969.

Claim 15 is disclosed in claim 15 of US 10,811,969.
Claim 16 is disclosed in claim 16 of US 10,811,969.
Claim 17 is disclosed in claim 17 of US 10,811,969.
Claim 18 is disclosed in claim 18 of US 10,811,969.
Claim 19 is disclosed in claim 19 of US 10,811,969.
Claim 20 is disclosed in claim 20 of US 10,811,969.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0057080 Telefus et al. disclose an optimized digital regulation of a switching power supply; US 5,778,237 Yamamoto et al. disclose a power circuit with changing clock frequency and operating voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                             2/08/2020